Jackson, Chief Justice.
The chancellor refused the writ of injunction in this case, and complainant excepted. But two points are made before us as assignments of error to the judgment refusing the writ of injunction: first, that the levy is excessive; and secondly, that the growing crop is not fully described.
*2351. The bill is filed to arrest an execution founded on a judgment at law, and equity cautiously interferes to arrest, by the harsh writ of injunction, the final process of a court of law.
2. The levy is not excessive. The land is not levied on and advertised for sale in bulk, but in smaller divisions, all of which are fully described. It is so levied by the sheriff, as that officer swears, so as to sell in those parcels.
3. There is no hurt done to complainant by not describing the growing crop. The crop is gathered by him and pocketed. The restraining order effected this result.
Besides, when the levy was made, no growing crop was on the land. The advertisement, however, was after it was growing, and it is fairer that this advertisement should have given some notice of it (6 Ga., 455, 456); but as the crop was not sold by the sheriff, but gathered by the defendant himself and pocketed by him, he is not hurt. Yet it furnished some reason for defendant’s struggle to resist the sale, and saves him from, damages of ten per cent for delay, which would otherwise have been given, by virtue of the decision in 40th Ga., 212, where, in a similar effort by injunction to stay a judgment at law, damages were given of ten per cent on that judgment for the delay, under section 4286 of the Code.
Parties hereafter bringing cases to this court, where the injunction to stay executions has been refused by the chancellor, and the equity of the bill praying for the writ is not manifest, may expect the ruling in 40th Ga., 212, to be applied strictly. If', where one brings a case here solely to delay his adversary in procuring his j udgment, he is subject to damages, a fortiori should he pay damages for bringing the case here to delay that judgment, after it has been rendered and execution has been issued and levied.
Judgment affirmed.